Citation Nr: 0946253	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for cold injury 
residuals.

2. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right shoulder has 
been received.

3. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the left shoulder has 
been received.

4. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right hand has been 
received.

5. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the left hand has been 
received.

6. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right knee has been 
received.

7. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the left knee has been 
received.

8. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the right foot has been 
received.

9. Whether new and material evidence to reopen a claim for 
service connection for arthritis of the left foot has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
September 1952.

The Board of Veterans' Appeals (Board) previously denied 
service connection for arthritis in an April 1978 decision.

This appeal to the Board arises from an August 2003 rating 
decision in which the RO, inter alia, denied the Veteran's 
claims for service connection for cold (weather) injury 
residuals, and for osteoarthritis of the shoulders, hands, 
feet, and knees.  In October 2003, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in December 2003, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2004.  
As indicated above, in the August 2003 rating decision, the 
RO addressed the merits of the Veteran's claims for service 
connection for arthritis affecting various joints. However, 
regardless of the RO's actions, given the Board's August 1978 
denial of the claim for service connection for arthritis, the 
Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question 
of whether new and material evidence has been received to 
reopen the claims for service connection (now characterized 
as affecting individual joints).  That matter goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims on a de novo basis.   See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claims has been received, the Board has characterized the 
osteoarthritis claims as reflected on the title page.

In characterizing the requests to reopen, the Board has also 
considered the recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, 
the Federal Circuit held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, as will 
be discussed below, the Veteran was previously denied service 
connection for arthritis generally.  At the time of the prior 
denial, there was evidence of complaints regarding this 
general condition. As such, diagnoses of arthritis since the 
previous denial does not constitute a differently diagnosed 
disease.  Consequently, new and material evidence is required 
to reopen the claims for service connection for arthritis of 
the shoulders, knees, hands and feet.   

In December 2007, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).  

Also in December 2007, the Board remanded the claims to the 
RO, via the Appeals Management Center (AMC) in Washington 
D.C. for additional development.  After completing the 
requested development, the RO continued the denial of the 
claims (as reflected in a September 2009 supplemental SOC 
(SSOC)) and returned the appeal to the Board for further 
consideration.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The most persuasive medical opinion on the question of 
whether there exists a medical nexus between the Veteran's 
current medical problems and service, to include any cold 
injury within, is not supportive of the claim.  

3.  In a November 1975 rating decision, the RO denied service 
connection for osteoarthritis.  The Veteran perfected an 
appeal of this matter to the Board.  

4.  In an April 1978 decision, the Board denied service 
connection for osteoarthritis.      

5.  New evidence associated with the claims file since the 
April 1978 Board decision does indicate that the Veteran has 
arthritis and thus relates to an unestablished fact necessary 
to substantiate the claims to reopen; however, when 
considered by itself or in connection with evidence 
previously assembled, the new evidence does not raise a 
reasonable possibility of substantiating the claims, as it 
does not tend to show that the Veteran's current arthritis 
became manifest in service or in the first post-service year 
or that the arthritis is otherwise related to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury 
residuals are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


2. The April 1978 Board denial of service connection for 
osteoarthritis is final.  
38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

3.  As evidence received regarding the claims for service 
connection for arthritis of the right shoulder, left 
shoulder, right hand, left hand, right knee, left knee, right 
foot and left foot since the Board's April 1978 denial is not 
new and material, the criteria for reopening the claims for 
service connection for these disabilities are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 38 
C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to claims to reopen, the claimant must 
be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2003 pre-rating letter, the RO 
informed the Veteran that his claim for service connection 
for osteoarthritis had been previously denied, that the prior 
decision was final and, and that he would need to submit new 
and material evidence to reopen this claim.  The May 2003 
letter also included the correct definition of new and 
material evidence applicable to the Veteran's claims to 
reopen.
  
A February 2008 post-rating letter informed the Veteran of 
what information and evidence was needed to substantiate the 
claim for service connection for cold injury residuals and 
for the Veteran's underlying claims for service connection 
for arthritis of the shoulders, hands, knees and feet, and 
also advised the Veteran as to what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  In addition, the letter 
informed the Veteran that his claim for service connection 
for arthritis was previously denied because there was no 
evidence that arthritis was incurred or aggravated in service 
and, therefore, the evidence he submitted should relate to 
that fact.  The letter also reiterated the definition of new 
and material evidence and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.   

After issuance of the February 2008 letter, and opportunity 
for the Veteran to respond, the September 2009 supplemental 
SOC (SSOC) reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and the 
report of a September 2009 VA examination.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran and his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record in 
connection with the claims on appeal is warranted.

In summary, the Board finds that the duties imposed by the 
VCAA have been considered and satisfied.  Through various 
notices of the RO/AMC, the Veteran has been notified and made 
aware of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A.  Service connection for cold injury residuals

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf, the 
Board finds that service connection for cold injury residuals 
is not warranted. 

The Veteran's service treatment records reflect no 
complaints, findings or diagnoses pertaining to cold injury.  
On his September 1952 separation examination the extremities 
and vascular system were both found to be normal.  

Post service, a November 2003 VA outpatient clinic note 
reflects that the Veteran had been referred to the clinic for 
special shoes and that he reported a history of frostbite in 
the military.  After examination the Veteran was diagnosed 
with diabetes with circulatory disorder and severe atrophic 
feet, probably due to frostbite.  

A January 2004 VA podiatry note reflects that the Veteran 
reported that his feet had been hurting for 20 years but he 
had never received any treatment for this.  He also gave a 
"vague history of frostbite" during service.  The 
diagnostic impression was metatarsalgia with a possible 
decreased circulation component. 

The report of an August 2009 VA cold weather examination 
indicates that, because the Veteran has cognitive 
dysfunction, his wife helped him prepare the answers to a 
questionnaire concerning his reported cold injury in service.   
The Veteran indicated that he suffered a cold injury while 
stationed in Germany during the Korean War.  He had pain and 
swelling and discoloration of the feet, was treated in the 
field and then subsequently hospitalized for several days.  
He was discharged from service only weeks after his injury.  
After service, he worked in building maintenance for the Post 
Office for 21 years.  He reported that the cold weather had 
affected his work and that he had lost time at work due to 
pain in his feet.    

The Veteran reported current pain all the time and worse in 
cold weather.  The pain affected his fingers, feet, legs and 
hands and was described as sharp and dull.  He had numbness, 
weakness of the hands, feet and legs, excessive sweating of 
the feet, ulcers and breakdown of skin of affected parts, and 
arthritis.  He also experienced pain when walking.  

The examiner noted that he had reviewed the claims file, 
including the service medical records.  He noted that there 
was no record of any treatment for cold weather injury and no 
mention that a cold weather injury had occurred.  Also, the 
Veteran's separation examination revealed findings within 
normal limits.  The examiner also noted that the Veteran was 
81 years old and that he had arthritis, which was a common 
condition in an 81 year-old male.  He had complaints of 
paresthesias and pain in the extremities but he also had 
diabetes.  The Veteran had diabetic retinopathy, which 
indicated a history of less than adequate control of the 
diabetes.  Based upon the information available, the examiner 
opined that it was less likely than not that the Veteran's 
current medical problems were secondary to a cold weather 
injury that he experienced while serving in the military.  

The evidence of record clearly establishes that the Veteran 
has some level of current bilateral foot disability, which 
has been characterized as circulatory disorder and severe 
atrophic feet, and which the Veteran attributes to his cold 
injury in service.  The Veteran also has asserted that he has 
pain in his fingers, feet, legs and hands, which he also 
apparently attributes to a cold injury in service.  However, 
the record does not reflect any objective evidence of a cold 
injury in service, nor does it reflect any damage to, or 
chronic disability of, the lower or upper extremities during 
service, which was deemed to be attributable to cold injury.  
Notably, on separation examination, the lower and upper 
extremities and the vascular system were all found to be 
normal.  Indeed, the first indication in the record that the 
Veteran might have pathology of the extremities as a residual 
of a cold injury was in November 2003, more than 50 years 
after discharge from service.  Also, at that time, the 
Veteran only reported that his feet had been bothering him 
for the past 20 years.  The Board notes that the passage of 
so many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the record contains conflicting medical opinion 
evidence on the question of whether the Veteran's current 
pathology of the extremities is medically related to his 
military service.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that the August 2009 VA 
examiner's opinion that it is less likely than not that the 
Veteran's current medical problems were secondary to a cold 
weather injury experienced in the military is more persuasive 
than the opinion of the November 2003 VA physician.  After 
reviewing the claims file, taking a medical history, and 
examining the Veteran, the August 2009 examiner provided a 
reasoned rationale for his findings, noting that the 
Veteran's separation examination revealed findings within 
normal limits, and that the Veteran's advanced age and other 
medical ailments (i.e. diabetes and arthritis) provided 
alternative explanations for the symptomatology he 
experiences.  By contrast, there is no indication that the 
November 2003 VA physician reviewed the claims file and he 
did not provide any rationale for his finding that the 
Veteran's severe atrophic feet were probably due to 
frostbite.

In light of the above, the Board finds that that weight of 
the competent, persuasive evidence supports a finding that 
the Veteran does not have any residual disability from a cold 
injury in service.    

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated, this claim turns on the matter of 
etiology, or medical relationship between current disability 
and service-a matter within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on such a matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for cold injury residuals must be denied.  In 
reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

B.  Petitions to Reopen

In addition to the general criteria for service connection 
noted above, if a chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of such disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

As noted above, in the April 1978 Board decision, the Board 
denied service connection for arthritis.  The pertinent 
evidence of record at the time of the April 1978 decision 
included the Veteran's service treatment records, a March 
1954 report of a VA examination done in connection with an 
application for hospital treatment, a September 1975 
statement from a private physician, a January 1976 report of 
a special orthopedic examination, a March 1976 report from 
the private physician, a November 1976 letter from a 
different private physician, a November 1976 statement from 
the Veteran and a September 1977 report of a VA special 
orthopedic examination.

Service treatment records reflect that the Veteran was seen 
for a twisted ankle in October 1951, a sprained hand in 
November 1951, rheumatoid back weakness and myositis in 
January 1952 and complaints of low back pain in April 1952.  
On September 1952 separation examination, there were no 
complaints, findings, or diagnoses pertinent to arthritis or 
joint pain.  

The March 1954 VA examination report reflects a diagnosis of 
mild arthritis.  The October 1975 statement from the private 
physician indicates that the Veteran was under the 
physician's care for osteoarthritis, diabetes and 
hypertension and the March 1976 report indicates that the 
physician treated the Veteran for relatively mild 
osteoarthritis.  The January 1976 orthopedic examination 
report reflects a diagnosis of residuals of rheumatoid 
arthritis.  The November 1976 letter indicates that the 
private physician had treated the Veteran in 1952, 1953 and 
1954 for osteoarthritis with treatments consisting of shots 
and medicine.  

In a November 1976 statement, the Veteran indicated that he 
recalled injuring himself during service due to the strain of 
holding onto a cement mixer to prevent it from falling.  The 
Veteran indicated that after the injury he had continued to 
have problems with his left shoulder.  The September 1977 
special orthopedic examination report reveals a diagnosis of 
psychosomatic complaints of pain in the skeletal joints with 
no objective clinical findings.  

The basis for the Board's April 1978 denial was that there 
was no evidence of any arthritis in service or within one 
year after discharge from service. 

As the Chairman has not ordered reconsideration of the 
decision, and no other exception to finality applies, the 
Board's April 1978 denial is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100. 
 
The Board also notes that the record contains a subsequent 
July 1995 Board denial of a petition to reopen a claim for 
service connection for arthritis of the back.  However, since 
that claim was limited to arthritis of the back, and the 
Veteran is not currently claiming service connection for 
arthritis of the back, the July 1995 decision does not 
represent a prior denial of the claims currently on appeal.    

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran sought to reopen his previously denied claim in 
February 2003. Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
Board's April 1978 decision, which denied service connection 
for arthritis.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent medical evidence added to the claims file since the 
April 1978 Board decision includes private medical records 
from 1978 to 2003, VA medical records from 2004 to 2005 and a 
September 2004 statement from the Veteran.  

The private medical records reveal an October 1981 diagnosis 
of arthritis of the left ankle, an April 2001 X-ray finding 
of moderate chronic degenerative changes at the right 
acromioclavicular joint, a March 2002 general diagnosis of 
arthritis, a May 2003 finding of mild osteoarthritis of the 
right knee and a September 2003 bone scan notation of 
degenerative uptake about the knees and tarsus.  The records 
also reflect that the Veteran was involved in an automobile 
accident in May 2001 resulting in low back, upper back and 
shoulder pain.  

The VA medical records reflect a January 2004 podiatry 
diagnosis of metatarsalgia of the feet and a July 2004 
diagnosis of osteoarthritis, with a notation that the Veteran 
continued to have pain in his hands from osteoarthritis.  In 
his September 2004 statement, the Veteran claimed that in 
1951, while stationed in Germany, he was involved in an 
accident where a concrete mixer slipped, requiring him to use 
his entire body to hold up the mixer.  At the time, he 
informed his commanding officer that his back and neck were 
hurting but the Army took no action.

The evidence of record added to the claims file since the 
April 1978 Board decision includes documentation, which 
reflects diagnoses of arthritis.  This evidence is related to 
an unestablished fact necessary to substantiate the claims, 
as the April 1978 decision essentially found that based on 
the results of the September 1977 special orthopedic 
examination, it had not been confirmed that the Veteran 
actually had current arthritis.  However, the newly added 
evidence does not include any medical documentation, comment 
or opinion indicating that the arthritis of the shoulders, 
hands, knees or feet was manifest in service or within one 
year of discharge from service, or that the current arthritis 
is otherwise related to the Veteran's military service.  
Hence, the evidence doe not raise a reasonable possibility of 
substantiating the claims for service connection and 
therefore, is not material for purposes of reopening the 
claims.  

The only other evidence associated with the claims file since 
the prior denial consists of the Veteran's September 2004 
statement, along with other assertions of the Veteran and his 
representative.  However, inasmuch as the Veteran and his 
representative are alleging that the Veteran's current 
arthritis became manifest in service or within one year of 
discharge, or is otherwise related to service, the Board 
emphasizes that, as laypersons without the appropriate 
medical training or expertise, neither is competent to render 
a probative opinion on a medical matter. See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, where, as 
here, the claims turn on such medical matters, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen previously disallowed claims.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Significantly, in this case, 
there simply is no evidence added to the record after the 
April 1978 Board decision to support an assertion that the 
Veteran's current arthritis became manifest in service or 
within one year of discharge from service, or that it is 
otherwise related to service.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for arthritis of the shoulders, hands, knees and 
feet has not been received.  As such, the requirements for 
reopening the claims are not met, and the April 1978 denial 
remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims for service connection, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).     



ORDER

Service connection for cold injury residuals is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the right shoulder is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the left shoulder is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the right hand is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the left hand is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the right knee is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the left knee is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the right foot is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the left foot is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


